Title: To George Washington from Colonel Theodorick Bland, 24 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Mabbetts Dovr Prect [N.Y.] Novr 24th 1778
  
  This will serve to acknowledge the Rect of Yr Excellys Containg the Circular Letters, and two thousd Dolls. In the disbursments of which shall obey yr Excys Commands I shall implicitly follow yr Excys Instructions relative to the Route, and the Notice to be given to Baron 
    
    
    
    Du Calb and the Militia officers, I arrived at this place a few minutes before the Express. the front Division Marchd from this Place yesterday to Sways & I expect will arrive at Fishkill this eveng & will Cross the River tomorrow. every thing now is in a good train and we shall I hope go on without any considerable accident. I am with Respect Yr Excys Most obedt & very Humb: Svt

  Theok Bland

